DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: in paragraph [0023], line 1, “rotatbely” should be --rotatably--; in paragraph [0055], the last line, it appears “externally toothed gear 13” should be --eccentric member 14-- (part 15A of the bearing portion 15 makes sliding contact with the eccentric member 14 rather than with the externally toothed gear 13).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, it appears the second internally toothed gear is claimed as being rotatable by “the second internally toothed gear being rotatably supported” in line 6 (as well as in the last two lines of claim 3).  For the most part, the specification appears to describe only the first internally toothed gear 11 as being rotatable.  The specification describes the second internally toothed gear 12 as being secured to the support arm 7B in [0035], and describes the support arm 7B as coupling the linkage 7, including driving link 7A, to the seat cushion 3 in [0024].  Paragraph [0023] describes the driving link 7A as being rotatably displaced by the electric motor 8.  Altogether, it appears the support arm 7B with the second internally toothed gear 12 is rotationally fixed (to the seat cushion 3), and the driving link 7A with the internally toothed gear 11 is rotated.  The description does, however, describe both the first internally toothed gear 11 and the second internally toothed gear 12 as rotating, though it is not clear how both would rotate, since there would be no reaction member for the gear system (the motor is mounted on the linkage 7) and it appears the toothed gear 12 would be the most heavily loaded element and act as a reaction member (not rotate). 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al., U. S. Patent 6,814,406.

	Ito et al. shows a gearing device for a seat in figures 3 through 8.  Figure 8 is the same as figure 3, except that it shows an embodiment in which the input force is provided by an electric motor 107 instead of an operation handle 7 as in figure 3.
	A first internally toothed gear 65 includes teeth (best shown in figs. 4 and 7) that protrude toward a rotation center axis (appears to be labeled 32 in fig. 4) of the first internally toothed gear 65.
	A second internally toothed gear 57 having the rotation center axis in common with the first internally gear 65 and including teeth (best shown in fig. 6) that protrude toward the rotation center axis, the second internally toothed gear 57 being rotatably supported by the first internally toothed gear 65.  Rotor portion 68 of first internally toothed gear 65 is received in recess 58 of the second internally toothed gear 57 (described in col. 3, lines 34-42, labeled in figs. 3 and 4, and more clearly shown in fig. 8).
	An externally toothed gear 54 is arranged to an inner side of the first internally toothed gear 65 and an inner side of the second internally toothed gear 57, to thereby mesh with the first internally toothed gear 65 and the second internally toothed gear 57 (col. 4, lines 16-18).  The externally toothed gear 54 includes teeth 54b that are smaller in number relative to the teeth of the first internally toothed gear 65 and the teeth of the second internally toothed gear 57.  Column 4, lines 18-21 state that the externally toothed gear 54, the first internally toothed gear 65, and the second internally toothed gear 57 all “possess substantially an identical gear module”, and since the externally toothed gear must have a smaller pitch diameter to rotate within the internally toothed gears, it must also have a smaller number of teeth to have the same gear module.
	An eccentric member 52a rotates the externally toothed gear 54 such that a rotation center thereof follows a path around the rotation center axis (32) and rotatably supports the externally toothed gear 54 about the rotation center.  The eccentric member 52a rotates about the rotation center axis in response to a rotational force being externally input thereto by either operation handle 7 or electric motor 107. (col. 4, lines 28-33)
(claim 1)

	The eccentric member 52a is rotatably supported through a portion 52b by the shaft hole 66 of the first internally toothed gear 65 (col. 4, lines 4-6).
(claim 2)

	The first internally toothed gear 65 includes a first main body 68a, best shown in figures 4 and 8, having a disc shape and a first flange portion 68 having an annular shape and protruding from an outer edge of the first main body 68a toward the second internally toothed gear 57.
	The second internally toothed gear 57 includes a second main body 58a having a disc shape, and a second flange portion having an annular shape and protruding from an outer edge of the second main body 58a toward the first internally toothed gear.  The shape of the second internally toothed gear 57 is described in column 3, lines 43-49, with the elements labeled in figure 3, but more clearly shown in figure 8.  The recessed portion 58a, or at least the bottom thereof (as viewed in the figures), forms the second main body which is the radially innermost portion, and is formed with the gear teeth of gear 57 on its axially extending face.  The recess 58 is radially outward of the recess 58a, and does not extend as deeply as the recess 58a such that the recess 58 defines a portion that extends axially from the main body, forming the second flange portion (with the gear teeth on the flange portion’s radially inwardly facing wall). The second flange portion, defined by recess 58, is placed in sliding contact with the first flange portion 68 (col. 3, lines 40-42).
	The second flange portion (58) makes the sliding contact with first flange portion 68, whereby the second internally toothed gear 57 is allowed to be rotatably supported by the first internally toothed gear 65.
(claim 3)

Allowable Subject Matter

Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

JP 2002-295604 (Mishima) October 2002 - coaxial first rotating internal gear and second rotating internal gear, an external gear meshing with both internal gears, and an eccentric member rotating the external gear.

JP 2006-026398 (Ito et al.) February 2006 - a convex portion of one internal gear is fitted within a concave portion of the other internal gear.

WO 2006/058660 (Gregor et al.) June 2006 - "the steering shaft 9 has a flange 10, which is mounted via a second needle bearing 17 in a carrier ring 18 preferably integral with the first ring gear 2a."  Flange 10 is integral with a second ring gear 2b, and an external gear 4 rotated by an eccentric member meshes with both ring gears.  Both ring gears rotate.

DE 10 2005 028 774 (Gregor et al.) November 2006 - one rotating internal gear is supported on another rotating internal gear.  In one embodiment, an external gear rotated by an eccentric member meshes with both internal gears.

U. S. Patent ,497,519 (Dill et al.) March 2009 - "The present invention relates to a geared fitting for a vehicle seat, in particular for an automotive seat, with the fitting having a first internal geared wheel, an eccentric rotatable about an axis of rotation, a pinion driven by the eccentric and meshing with the first internal geared wheel, and a second internal geared wheel in which the pinion meshes, with the second internal geared wheel being mounted on the first internal geared wheel."

KR 20110102647 (Chae et al.) September 2011 - in a gearing device for a seat, an internal gear is supported on another internal gear.

U. S. Patent 10,683,911 (Praca) June 2020 - one rotating internal gear supports another rotating internal gear.  An external gear meshes with both internal gears and is rotated by an eccentric member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659